United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hammond, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2064
Issued: January 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2007 appellant filed a timely appeal from the October 11, 2006 and
May 14, 2007 merit decisions of the Office of Workers’ Compensation Programs, which denied
her claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
Early in 2005 appellant, then a 50-year-old mail handler, filed a claim alleging that her
lower back pain was a result of her federal employment. She first realized that her pain was
caused or aggravated by her employment on March 8, 2005. Appellant attributed this pain to
continuous walking on concrete floors and unnecessary bending, twisting and standing. On
April 8, 2005 Dr. Rachael Ross, a family practitioner, noted that appellant was seen on March 3
and 8 and April 5, 2005. She stated that appellant had incurred multiple injuries and falls on

duty that may have contributed to her current pain: “It is my professional opinion that
[appellant’s] pain is related to the multiple falls, injuries and heavy lifting that she has incurred
as a result of the nature of her employment.”
In a decision dated June 30, 2005, the Office denied appellant’s claim for compensation.
The Office found that the medical evidence did not establish that the claimed medical condition
resulted from the accepted events. Although Dr. Ross noted heavy lifting, the Office found that
she provided no knowledge of appellant’s job duties and related only the pain, not the diagnosed
condition.
On April 7, 2005 Dr. Ross noted that appellant’s most significant finding was
degenerative disc disease at L5-S1. She stated: “It is my professional opinion that [appellant’s]
pain is related to the multiple falls, injuries and heavy lifting that she has incurred as a result of
the nature of her employment.”
On July 18, 2005 Dr. Larry R. Brazley, a rheumatologist, addressed causal relationship:
“This letter is in regards to [appellant]. I am a Board-[c]ertified [r]heumatologist
practicing in northwest Indiana and [appellant] was referred to me by Dr. Rachael
Ross, a general family practitioner in northwest Indiana on April 6th. The patient
has had a number of back injuries while working at the [employing
establishment]. The first one occurring in 1989 and the second one in 2001.
Apparently, she had x-rays of her lumbar spine, which revealed degenerative
dis[c] disease and an EMG [electromyogram] in the past, which did reveal a
bilateral carpal tunnel syndrome. On her initial visit, she was recommended
therapy and was placed on an anti-inflammatory medication, Flexeril and Norflex.
“[Appellant’s] three problems, namely the bilateral carpal tunnel as well as the
lumbar degenerative dis[c] at L5 and the sciatica certainly appear to be work
related. These above problems are documented by EMG as well as x-rays of the
lumbar spine and MRI [magnetic resonance imaging] scan of the lumbar spine.”
In a decision dated July 11, 2006, an Office hearing representative vacated the June 30,
2005 compensation order and remanded the case for further development of the medical
evidence. The hearing representative found that, although Dr. Ross and Dr. Brazley offered no
rationale to support their opinions, the medical evidence was sufficient to require further
development. The hearing representative instructed the Office to prepare a statement of accepted
facts and to seek further medical opinion concerning the issue of causal relationship.
The Office prepared a statement of accepted facts describing the physical duties of a mail
handler and appellant’s two prior employment injuries. The Office asked Dr. Brazley for an
opinion on whether the events on or about March 8, 2006 either directly caused or aggravated a
preexisting or underlying back condition. He did not respond.
In a decision dated October 11, 2006, the Office denied appellant’s claim for
compensation. The Office noted that it had received no further medical evidence in response to
its request to Dr. Brazley.

2

Appellant requested a review of the written record and submitted the August 14, 2006
report of Dr. Brazley. Noting that the main issue was whether appellant’s injury at work on or
about March 8, 2005 caused or aggravated a preexisting underlying back condition, Dr. Brazley
stated:
“The patient has several musculoskeletal problems including a moderate dis[c]
degeneration of L5 documented on MRI scan on May 24, 2005. She also has
arthritis of the underlying facet joints as well. The earliest documentation of
clinical evidence for an acute back injury was documented on a thoracic and
lumbar ultrasound ordered by Dr. Rachael Ross on March 25, 2005. The
documentation reveals evidence of muscle spasms and/or edema of the mid to
lower lumbar spine, worse on the right. A clinical note from Dr. Ross to myself
dated March 5, 2005 was for evaluation of this patient because of severe low back
pain.
“A clinical note from my records reveals that on April 6, 2005 she was advised
off work because of her acute lumbosacral injury. Documented in a physical
therapy report on May 6, 2005 was that the patient was still complaining of low
back pain and pain in the hips as well as numbness and a sense of swelling in both
thighs. She was recommended a TENS [transcutaneous electrical nerve
stimulation] unit at home and a work hardening program. An office visit on
May 19, 2005 indicated that she would be off work 8 [to] 10 weeks more because
of her persistent back symptoms.
“She was referred to a work hardening program at Methodist Hospital. This
report is dated May 14, 2005. The report states that the patient had tenderness in
the buttock and coccyx region. Range of motion of her trunk was normal, but the
patient had increased pain on flexion and extension. On muscle strength testing,
it was also noted that she had significant weakness in the truck flexors and truck
extensors. An EMG of the lower extremities was performed on April [?], 2005,
but was equivocal and could not give a clear diagnosis.
“It is clear in my mind that the patient had an acute muscular strain injury of her
lower back secondary to the events occurring on or about March 8, 2005. This is
documented not only by my reports but also by other examiners namely physical
therapy and also on ultrasound. The lumbar dis[c] disease was certainly prior to
the accident but it is clear that the accident had a direct causal relationship.”
In a decision dated May 14, 2007, the Office hearing representative affirmed the denial of
appellant’s claim for compensation. The hearing representative found that Dr. Brazley displayed
no knowledge of appellant’s job duties and offer no rationalized medical opinion showing how
appellant’s current condition was causally related to specific factors of her employment as a mail
handler.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of her claim. When an employee claims that
she sustained an injury in the performance of duty, she must submit sufficient evidence to
establish that she experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged. She must also establish that such event, incident or exposure caused
an injury.2
Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS
There is no dispute about appellant’s duties as a mail handler. The Office accepts that
she performed these duties, and it prepared a statement of accepted facts describing the physical
demands of her position. The evidence establishes that appellant experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. The question that
remains is whether these physical demands caused an injury.
Appellant submitted medical opinion evidence stating that her current low back condition
was causally related to her federal employment. However, as the hearing representative
explained in her July 11, 2006 decision, this evidence lacked rationale for the physicians stated
conclusion. Medical conclusions unsupported by rationale are of little probative or evidentiary
value.7 The Office provided Dr. Brazley, the consulting rheumatologist, with a statement of
accepted facts and asked him to provide his opinion on the issue and to support his opinion with
detailed medical reasoning and findings.

1

5 U.S.C. §§ 8101-8193.

2

See generally John J. Carlone, 41 ECAB 354 (1989).

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

The Board finds that Dr. Brazley’s August 14, 2006 opinion is insufficient to establish
the element of causal relationship. First, it is not clear that he understood the physical demands
of appellant’s federal employment. Dr. Brazley did not mention her job title or address what she
did for a living, and he did not identify her employer. He made no mention of the statement of
accepted facts. Although the physician indicated that appellant had an acute muscular strain
injury of her lower back “secondary to the events occurring on or about March 8, 2005,” he did
not even identify those events. He made no mention of the continuous walking on concrete
floors or the bending, twisting and standing that appellant believed was responsible for her low
back pain. Dr. Brazley reviewed appellant’s medical background since March 2005, but he
offered next to nothing in terms of the relevant factual background.
Second, Dr. Brazley did not really explain why he believed appellant’s acute muscular
strain or lumbar disc disease was employment related. To establish the element of causal
relationship, he must offer a rational explanation that is sufficient to show that a specific factor
of appellant’s federal employment caused or aggravated a diagnosed medical condition. The
medical evidence addresses appellant’s treatment by Dr. Ross and the recommendation that she
stop work due to severe low back pain. He did not provide a full medical explanation of how the
specific physical demands of appellant’s position caused or aggravated the diagnosed muscular
strain or aggravated the diagnosed degenerative disc disease at L5-S1. The question is not whether
the clinical findings support the diagnoses reported, but whether appellant’s duties as a mail
handler caused or aggravated her medical conditions and, if so, how Dr. Brazley came to this
conclusion.
Dr. Brazley did not demonstrate that he based his opinion on a full and accurate factual
background. He offered little medical rationale to support his opinion. The Board finds that the
medical opinion evidence does not establish the element of causal relationship. The Board will
affirm the Office decisions denying appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty.

5

ORDER
IT IS HEREBY ORDERED THAT the October 11, 2006 and May 14, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

